Assuming that plaintiff's wife and her two sons were agents of the landlord *Page 249 
when they led plaintiff off the premises, he is entitled to only nominal damages. Under the terms of the lease, he was in default in payment of rent and had failed to comply with a three day notice, given pursuant to Rem. Rev. Stat., § 814 [P.C. § 7972], to pay or quit the premises. The landlord was entitled to possession, for the alleged agreement to defer the payment of rent was not executed. In the very nature of the alleged agreement, it could not be executed until the deferred payment was made and accepted by the landlord.
"The general rule is that a contract which, under the law, is required to be in writing may not be modified by parol. It should be borne in mind that we have not here under consideration the right to modify by parol an original contract that was in fact reduced to writing but was not required to be so by law."McInnis v. Watson, 116 Wash. 680, 200 P. 578.
With respect to leases, this rule has been relaxed only in cases where the subsequent parol agreement has been fullyexecuted. Conlan v. Spokane Hardware Co., 117 Wash. 378,201 P. 26. In that case, the court had under consideration a parol agreement on the part of the landlord to accept in full payment of rent a smaller sum than that stipulated in the lease. The landlord accepted checks, in the reduced amount, endorsed: "Rent in full to date." The landlord brought the action to recover the difference between the amounts so accepted and the rental stipulated in the lease. The court held that he was bound by the parol agreement, in so far as it had been fully executed. But the court said:
"It may be that, in this instance, since the contract of reduction was oral and since the term extended for a longer period than one year, either party could have repudiated its further operation so long as it *Page 250 
was executory. But after it became an executed contract by performance, neither party could repudiate it so as to thereby acquire additional rights under it."